ACCEPTED
11-0858                              06-14-00100-CV
                       Filed 7/29/2015 4:25:10 PM
                       SIXTH COURTSherryOF APPEALS
                                              Griffis
                               TEXARKANA,      TEXAS
                                      District Clerk
                                7/30/2015
                           Harrison       9:52:26
                                     County,  TexasAM
                                    DEBBIE AUTREY
                         Mary Durham           CLERK

                                           Deputy



               RECEIVED IN
          6th COURT OF APPEALS
            TEXARKANA, TEXAS
          7/30/2015 9:52:26 AM
              DEBBIE AUTREY
                  Clerk